Exhibit 10.32




EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated and effective as of
December 22, 2016 (the “Effective Date”), by and between PROFESSIONAL DIVERSITY
NETWORK, INC., a Delaware corporation, together with its subsidiaries (the
“Company”), and MAOJI WANG (“Executive”).


RECITALS:


WHEREAS, the Company desires to retain the services and employment of Executive,
upon the terms and conditions hereinafter set forth; and


WHEREAS, Executive desires to enter into such employment with the Company, upon
the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the covenants, representations and
warranties contained herein, the parties hereto agree as follows:


1.             Employment.  The Company hereby employs Executive, and Executive
hereby accepts such employment and agrees to serve the Company, upon the terms
and conditions set forth in this Agreement.


2.             Employment Period.  The period of Executive’s employment pursuant
to this Agreement shall commence as of the Effective Date and shall continue
until terminated in writing by either party or earlier terminated pursuant to
the provisions of Section 7 below (the “Employment Period”).


3.             Duties and Responsibilities.  Executive shall serve as Chief
Executive Officer of the Company and shall have such normal and customary duties
and responsibilities commensurate with the position. Executive shall report
directly to the Company’s Board of Directors (the “Board”).  Executive shall
devote his best efforts and all of his business time and attention to the
business and affairs of the Company and shall diligently, faithfully and
competently perform his duties and responsibilities hereunder; provided however
that the foregoing shall not preclude Executive from engaging in charitable and
community affairs and managing his personal investments to the extent they do
not unreasonably interfere with his duties and obligations hereunder.


4.             Compensation and Related Matters.


(a)          Base Salary.  The Company or its Hong Kong-based subsidiary, as
applicable, will pay Executive an annual base salary (“Base Salary”) of Three
Hundred and Twenty Thousand Dollars (US$320,000), payable in substantially equal
monthly or more frequent installments in accordance with the Company’s or the
Hong Kong-based subsidiary’s, as applicable, normal and customary payroll
practices.  The Board or the Compensation Committee of the Board (the
“Committee”) may review and further adjust Executive’s Base Salary from time to
time in its sole and absolute discretion, provided that, prior to the first
anniversary of the Effective Date, the Company may not decrease Executive’s Base
Salary below the amount set forth in this section.  Any such increased Base
Salary shall be and become the “Base Salary” for purposes of this Agreement.


(b)          Expense Reimbursement.  The Company or its Hong Kong-based
subsidiary, as applicable, shall reimburse Executive for all reasonable business
expenses properly incurred by Executive in the ordinary course of performing his
duties and responsibilities hereunder, subject to the Company’s normal and
customary practices and policies as are in effect from time to time with respect
to travel, entertainment and other business expenses (including the Company’s
reasonable requirements with respect to prior approval, reporting and
documentation of such expenses).
 

--------------------------------------------------------------------------------

 
(c)          Benefits.  Executive shall be eligible to participate in such
benefits as are generally provided or offered by the Company, or the Company’s
mainland China-based subsidiary, as applicable, to its other senior executive
employees, including, without limitation, health/major medical insurance,
disability insurance and welfare benefits, sick days and other fringe benefits
(collectively, “Benefits”), if and to the extent that Executive is eligible to
participate in accordance with the terms of the applicable Benefits plan or
program generally, applicable law, and subject to any required contributions.


(d)          Bonus.  In addition to the Base Salary, the Executive shall be
eligible to earn for each calendar year ending during the Employment Period an
annual incentive bonus (the “Bonus”) based on the achievement of one or more
performance goals, targets, measurements and other factors (collectively, the
“Performance Goals”) established for such year by the Committee or the Board. 
The Executive’s target annual bonus and the applicable Performance Goals will be
established by the Committee within 90 days of the first day of the year to
which such Bonus relates; provided, however, that the minimum annual target
bonus shall be 100% of the annual rate of Base Salary in effect at the
commencement of his employment with the Company for the first year and, for each
subsequent year, at the start of such year (the “Target Bonus”).  Payment of the
Executive’s Bonus for any year will be based upon the achievement of the
Performance Goals established by the Committee for that year.  The actual Bonus
paid may be higher or lower than the Target Bonus for over- or under-achievement
of the Performance Goals (including, without limitation, as a result of the
exercise by the Committee of negative discretion in accordance with its past
practices with respect to the Performance Goals and related payment schedule
established by the Committee for such Performance Goals), as determined by the
Committee.  Subject to Section 7 hereof, a Bonus, if any, shall be payable in
accordance with the Company’s customary bonus payment practices, but in no event
later than March 15th of the succeeding calendar year.


(e)          Options. Executive is hereby granted 210,000 options (the
“Options”) to purchase shares of the Company’s Common Stock pursuant to the
terms and conditions set forth in the Non-Qualified Stock Option Agreement
attached hereto as Exhibit A (the “Option Agreement”).  The Options shall vest
1/3 immediately upon award, 1/3 on the first anniversary of the Effective Date,
and the final 1/3 on the second anniversary of the Effective Date, subject to
Executive’s continued employment with the Company.  The Options shall be granted
with an exercise price equal to the Fair Market Value (as defined in the
Company’s 2013 Equity Compensation Plan) of a share of Common Stock on the date
of grant and shall expire on the tenth anniversary of the date of grant or, if
earlier, at the time set forth in the Equity Award Agreement relating to
Executive’s termination of employment.


(f)          Withholding.  All salary, bonus and other compensation described in
this Agreement shall be subject to withholding for federal, state or local
taxes, amounts withheld under applicable benefit policies or programs, and any
other amounts that may be required to be withheld by law, judicial order or
otherwise.


5.             Executive Work Product and Inventions.  Executive agrees that
Inventions (as defined below) shall be deemed “work made for hire” and shall be
the property of the Company.  Executive shall promptly disclose to the Company
all such Inventions and hereby irrevocably assigns, transfers and conveys to the
Company and shall assign, transfer and convey to the Company all such Inventions
and all such worldwide right, title and interest therein.  Executive hereby
waives and agrees not to assert any moral rights or similar rights under the
laws of any jurisdiction with respect to any Inventions.  Executive further
agrees to execute or cause to be executed any and all assignment documents or
other documents that may be necessary to perfect the ownership rights of the
Company in such Inventions or to secure the Company’s statutory protection
(including, without limitation, patent, trademark, trade secret or copyright
protection) throughout the world for any and all such Inventions.  For purposes
hereof, “Invention” means all work product, including, without limitation, any
and all creative works, discoveries, ideas, inventions, designs, devices,
models, prototypes, processes, works, documentation, files, information,
manuals, materials, input materials and output materials, software programs or
packages (together with any related documentation, source code or codes, object
codes, upgrades, revisions, modifications and any related materials) and other
information and materials, and the media upon which they are located (including
cards, tapes, discs and other storage facilities), which are conceived, created,
developed, reduced to practice, fixed in a tangible medium of expression or
otherwise made by Executive solely or jointly with others in connection with or
arising from and within the scope of Executive’s employment hereunder (whether
or not during regular business hours).
 
2

--------------------------------------------------------------------------------

 
6.             Non-Solicitation, Non-Competition and Confidentiality. Executive
acknowledges that he has been and will continue to be employed by the Company
directly or indirectly in one or more aspects of the research, development,
engineering, manufacturing, design, promotion and/or sale relating to the
Company’s existing or proposed products and services.  Executive further
acknowledges that he will be exposed to certain confidential and proprietary
information of the Company and its Affiliates (as defined herein) during the
course of his employment with the Company.  Executive’s involvement or
participation in a business which is competitive with the Company or any of its
Affiliates, disruption of the Company’s or any of its Affiliates’ business
relationships, or misappropriation or unauthorized use of the Company’s or any
of its Affiliates’ confidential and proprietary information would have a
material adverse impact on the Company and its Affiliates and their business
operations.  Accordingly, as a condition to the Company’s employment of
Executive hereunder, Executive hereby agrees as follows:


(a)          Certain Definitions.  For purposes hereof:


“Affiliate” means, with respect to the Company, (i) the Company’s present and
former parent companies, subsidiaries, successors, affiliated and related
companies, and (ii) a person or entity, directly or indirectly through one or
more intermediaries, that is in control of, or controlled by, or under common
control with, the Company.


“Competitive Business” means any person or entity engaged in a business similar
to or competitive with the Business as it is or was conducted by the Company
wherever the Company does business during the Employment Period.


“Current Customer” means any individual or entity which is or was a client of
the Company (or its predecessor) or any Affiliate during the twelve (12) months
preceding the date of the termination of Executive’s employment and with which
Executive or had contact on behalf of the Company or any Affiliate and/or
directly managed others with respect to such contact during the Employment
Period, and/or about which Executive had access to Confidential Information (as
defined herein).


“Prospective Customer” means any individual or entity with which Executive has
directly solicited, or had contact on behalf of the Company or any Affiliate
and/or directly managed others with respect to such solicitation or contact
during the twelve (12) months preceding the date of the termination of
Executive’s employment, and/or about which Executive had access to Confidential
Information (as defined herein).


“Restricted Period” means the period of Executive’s employment with the Company
or any Affiliate and one (1) year thereafter.
 
3

--------------------------------------------------------------------------------

 
(b)          Non-Interference with Business Relationships.  Executive hereby
agrees that during the Restricted Period, Executive will not directly or
indirectly, either individually or as a principal, shareholder, member, partner,
joint venturer, investor, employer, director, manager, officer, employee,
consultant, agent, or in any other manner or capacity whatsoever:


(i)           solicit, induce, advise, request, influence, or take any other
action with regard to any sales representative, supplier, customer, lessor, or
any other person or entity that has a business relationship with the Company or
any Affiliate (or has or had a business relationship with the Company’s or any
Affiliate’s predecessors) which is intended to or has the effect of causing such
person or entity to discontinue, reduce the extent of, discourage the
development of or otherwise adversely affect such relationship with the Company
or any of the Affiliates;


(ii)          solicit, promote or sell any products or services that compete
with any of the products or services of the Company or any of the Affiliates to
any then Current Customer or Prospective Customer of the Company or any of the
Affiliates; or


(iii)         recruit, solicit, or otherwise induce or influence any employee,
consultant, sales representative, agent, or other personnel of the Company or
any of the Affiliates to discontinue or otherwise terminate such relationship
with the Company or any of the Affiliates.


(c)          Non-Competition.  Executive hereby agrees that during the
Restricted Period, Executive will not directly or indirectly, either
individually or as a principal, shareholder, member, partner, joint venturer,
investor, employer, director, manager, officer, employee, consultant, agent, or
in any other manner or capacity whatsoever, engage in, assist, directly or
indirectly, or have any active or economic interest in a Competitive Business
located anywhere in the United States; provided, however, that Executive shall
not be prohibited from owning less than two percent (2%) of the outstanding
securities of a company which is publicly traded on a securities exchange or
over-the-counter market.


(d)          No Disclosure of Confidential Information.  Executive hereby agrees
that he will not, at any time during or after the Employment Period directly or
indirectly, disclose to anyone, or use or otherwise exploit for his own benefit
or for the benefit of anyone other than the Company, any Confidential
Information (as defined herein) of the Company or any Affiliate.  For purposes
hereof, “Confidential Information” means any and all confidential or proprietary
information regarding the Company or its Business or any Affiliate or its
business, including, without limitation, any and all trade secrets, employer
records (including personnel records), customer lists, prospect lists, price
lists, customer order or purchasing patterns and activities, product costing
information, stocking requirements, purchase orders, invoices, customer records,
product information and applications, customer uses and preferences, passwords,
access codes, products, patents, trademarks, copyrights, processes, techniques,
formulas, designs, scientific information, training information and materials,
computer programs, computer network and security information, databases,
software, services, research, development, inventions, and information regarding
manufacturing, financials, purchasing, accounting, marketing, production,
customers, suppliers, lessors, employees, and prospective customers, suppliers,
lessors, and employees, and other trade secret, confidential and/or proprietary
information, whenever conceived, originated, discovered or developed, concerning
any aspect of the Company or its Business or any Affiliate or its business,
whether or not in written or tangible form; provided, however, that (i) the term
“Confidential Information” shall not include information in Executive’s
possession or known to Executive prior to employment with the Company, including
but not limited to information that is located on Executive’s rolodex (whether
paper or electronic) or information which is or becomes generally available to
the public on a non-confidential basis, including from a third party provided
that such third party is not in breach of an obligation of confidentiality with
respect to such information and Executive is aware of such breach and (ii)
Executive shall not be in violation of this subsection in the event that
Executive is legally compelled to disclose any of the Confidential Information,
provided that in any such event Executive will provide the Company with
reasonably prompt written notice prior to any such disclosure so that the
Company (or an Affiliate) may obtain a protective order or other confidential
treatment for the Confidential Information, and in the event that a protective
order or other remedy is not obtained by the Company, Executive will furnish
only that portion of the Confidential Information which Executive is advised by
opinion of legal counsel is legally required to be furnished.  The foregoing
notwithstanding, nothing in this Agreement prohibits Executive from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation.
 
4

--------------------------------------------------------------------------------

 
(e)          Remedies.  Executive understands that the Company may not have an
adequate remedy at law for the breach or threatened breach by Executive of any
one or more of the covenants set forth in this Section 6 and agrees that in the
event of any such breach or threatened breach, the Company may be entitled, in
addition to any other remedies which may be available to it, to injunctive
relief to enjoin Executive from the breach or threatened breach of such
covenants.  Further, if Executive violates any of the restrictions contained in
this Section 6, the Restricted Period shall be extended by a period equal to the
length of time from the commencement of any such violation until such time as
such violation shall be cured by Executive to the satisfaction of the Company. 
If any of the covenants set forth herein is not enforceable, in whole or in
part, the remaining covenants set forth herein shall be enforceable
notwithstanding the invalidity of any other covenant.  Any covenant not
enforceable in part shall be enforced to the extent valid and enforceable.  If,
in any judicial proceeding, a court of competent jurisdiction shall refuse to
enforce any of the separate covenants herein or shall find that the term or
scope of one or more of the separate covenants is unreasonably broad, then in
that event the invalid or unreasonably broad provision shall be deleted or
modified by said court to the minimum extent necessary to permit enforcement
thereof, and the substitute provision shall be incorporated herein.  The parties
acknowledge and agree that the Affiliates shall be third-party beneficiaries of
the Company’s rights and Executive’s obligations under this Section 6.


(f)          Notice to Future Employers.  Executive agrees that during the
Restricted Period, he will inform each new employer, prior to accepting
employment, of the existence of this Agreement and the terms of the restrictive
covenants and confidentiality restrictions contained herein.


7.             Termination.


(a)          Termination by the Company for Cause; Resignation by Executive
Without Good Reason.  (i) The Company shall have the right to terminate
Executive’s employment hereunder for any reason or for no reason, including
without limitation for Cause.  If Executive’s employment with the Company is
terminated by the Company for Cause (as defined below) or if Executive resigns
without Good Reason (as defined below), he shall be entitled to receive his then
current Base Salary and Benefits accrued and unpaid, and any expenses for which
Executive is entitled to be reimbursed, up to and including the effective date
of such termination (the “Termination Amount”).  Executive shall not be entitled
to any other salary, bonus, benefits or other compensation as a result of
termination pursuant to this Section 7(a).  For purposes hereof, “Cause” means
the occurrence of any one of the following on the part of Executive: (A)
conviction of or a plea of nolo contendre to a felony or other criminal offense
which materially and adversely affects or reflects on the Company or any
Affiliate in a negative manner; (B) act(s) of moral turpitude, which materially
and adversely reflects on the Company or any Affiliate in a negative manner; (C)
suspension from his position, temporary prohibition from participating in the
conduct of the Company or any Affiliate’s affairs or removal from his or any
similar position by a governmental agency or regulatory body; (D) actual theft,
fraud or embezzlement of money or tangible or intangible assets or property of
the Company or any Affiliate or their employees or business relations; (E) gross
negligence or willful misconduct in respect of Executive’s performance of his
duties and responsibilities to the Company or any Affiliate, which such
violation (if susceptible to cure) continues or is repeated following thirty
(30) days’ written notice from the Company to Executive thereof; (F) material
breach of Executive’s fiduciary duties to the Company or any Affiliate,
including without limitation intentional actions that seriously damage or
threaten to damage the Company; (G) willful and persistent violation of any
express and lawful direction from the Board, relating to Executive’s duties and
responsibilities commensurate with his position, which such violation (if
susceptible to cure) continues or is repeated following thirty (30) days’
written notice from the Company to Executive thereof; (H) material breach of the
material provisions in Section 6; or (I) material breach of any other material
term, covenant, representation or warranty contained in this Agreement, which
such breach (if susceptible to cure) remains uncured or is repeated following
thirty (30) days’ written notice from the Company to Executive thereof.
 
5

--------------------------------------------------------------------------------

 
(ii) Termination of Executive’s employment for Cause shall be communicated by
delivery to Executive of a written notice from the Board stating that Executive
will be terminated for Cause, specifying the particulars thereof and the
effective date of such termination; provided, however, that upon receipt of such
notice, the Executive shall have an opportunity, together with his counsel, to
be heard by the Board.  The date of Executive’s termination for Cause shall be
the date of termination specified by the resolution of the Board; provided,
however, that such termination shall become effective no earlier than the date
of the meeting of the Board described in the preceding sentence.  The date of a
resignation by Executive shall be the date specified in a written notice of
resignation to the Company.  Executive shall provide at least 90 days’ advance
written notice of resignation without Good Reason; provided, however, that the
Company, in its sole discretion, may waive the notice requirement in whole or in
part.


(b)          Termination as a Result of Executive’s Disability or Death.  The
Company shall have the right to terminate Executive’s employment hereunder in
the event of Executive’s Disability or death, effective immediately.  Upon a
termination pursuant to this Section 7(b) as a result of Disability or as a
result of Executive’s death, the Executive (or his estate or beneficiary, as
applicable) shall be entitled to receive the Termination Amount.  In addition,
Executive shall be entitled to receive any earned but unpaid Bonus for the year
prior to the year of termination and an amount equal to the pro rata portion of
the Bonus for the year in which the termination occurs, calculated by
multiplying (x) the Target Bonus for the year of termination by (y) a fraction,
the numerator of which is the number of days the Executive was employed during
the year of termination and the denominator of which is 365.  If the Executive’s
employment is terminated pursuant to this Section 7(b) as a result of his
Disability, then subject to Section 7(g), the pro rata Bonus shall be paid in a
lump sum on the first business day of the third calendar month following the
calendar month in which termination pursuant to this Section 7(b) is effective. 
If the Executive’s employment is terminated as of result of his death, the pro
rata Bonus shall be paid within 30 days after the date of the Executive’s
death.  Except to the extent required by the terms of any applicable
compensation or benefit plan or program or otherwise required by applicable law,
the Executive shall have no right under this Agreement or otherwise to receive
any other compensation or to participate in any other plan, program or
arrangement after such termination.


For purposes hereof, “Disability” means the inability of Executive to
substantially perform his duties and responsibilities to the Company by reason
of a physical or mental disability or infirmity (A) for a continuous period of
at least 180 days in any consecutive twelve (12) month period or (B) at such
earlier time as Executive submits, or, the Company receives, satisfactory
medical evidence that Executive has a physical or mental disability or infirmity
which will likely prevent him from returning to the performance of his work
duties for ninety (90) days or longer.  In the event of any dispute regarding
the determination of Executive’s Disability, such determination shall be made by
a physician selected by the Company and Executive, (or if the Company and
Executive cannot agree, by two physicians, one selected by the Company and one
selected by Executive).
 
6

--------------------------------------------------------------------------------

 
(c)          Termination by the Company Without Cause.  The Company may
terminate Executive’s employment hereunder at will, for any reason (or for no
reason) whatsoever, effective immediately upon notice from the Company to
Executive thereof.  If Executive’s employment with the Company is terminated by
the Company without Cause, he shall be entitled to receive the Termination
Amount plus the Severance Payment set forth in Section 7(f) below.


(d)          Termination by Executive for Good Reason.  Executive may terminate
his employment hereunder after Executive gives ninety (90) days written notice
of Good Reason (as defined below) and the circumstances giving rise to Good
Reason (if susceptible to cure) remain uncured during the remaining thirty (30)
day period.  If, prior to the expiration of the Employment Period, Executive’s
employment with the Company is terminated by Executive with Good Reason he shall
be entitled to receive the Termination Amount plus the Severance Payment set
forth in Section 7(f) below.


For purposes hereof, “Good Reason” means the occurrence of any one of the
following: (i) a material reduction in, or a change in the form of, Executive’s
Base Salary or Bonus; (ii) a material reduction in the aggregate amount of the
material benefits provided to Executive as of the Effective Date, other than an
across-the-board reduction applicable to all senior executive officers of the
Company; (iii) a material diminution in Executive’s authority, duties, or
responsibilities, or a change to Executive’s reporting structure (provided,
however, Good Reason shall not be deemed to occur if the following three
conditions are satisfied: (A) the diminution in Executive’s position, duties or
reporting responsibilities is solely and directly a result of the Company no
longer being a publicly-traded company; (B) the event resulting in the Company
no longer being a publicly-traded entity is a leveraged buyout, acquisition by a
private equity fund and/or other similar “going private” transaction and is not
as a result of the acquisition of the Company or the business of the Company by
another operating company or parent or subsidiary thereof; and (C) Executive
continues to hold the same position and title with the Company and no other act
or omission has then occurred that would constitute an event of Good Reason
under this definition); (iv) the relocation, without Executive’s consent, of
Executive’s principal place of business to a location that is more than 60 miles
from Executive’s primary business location on the Effective Date or, if
applicable, from a subsequent primary business location agreed to by Executive;
or (v) any other action or inaction that constitutes a material breach of the
terms of this Agreement.  Notwithstanding the previous provisions of this
Section 7(d), it shall not be an event of Good Reason under this Agreement (1)
for the Company (x) to adopt (or subsequently amend) one or more claw-back,
mandatory deferral or other risk management policies related to the Company’s
incentive compensation plans or arrangements, including without limitation any
compensation recoupment policy or (y) to adopt (or subsequently amend) stock
ownership guidelines related to the Company’s common stock or (z) to subject the
compensation payable to Executive under this Agreement to these policies or
guidelines; provided that, except as otherwise required by law, such policies
are generally applicable to the Company’s executive officers or (2) unless
Executive provides written notice to the Company of the existence of the
conditions giving rise to Good Reason within 90 days of the initial existence of
such conditions, the Company fails to cure such conditions within 30 days from
the date of notice and Executive terminates his employment for Good Reason
within 60 days after the end of the Company’s cure period.


(e)          Removal From Positions.  Any termination of Executive’s employment
with the Company shall automatically effectuate Executive’s removal from any and
all officer and other positions that Executive then holds with the Company or
any of its Affiliates as of the effective termination date.
 
7

--------------------------------------------------------------------------------

 
(f)          Severance Pay.  (i) If Executive’s employment is terminated
pursuant to Sections 7(c) or 7(d) above, subject to the terms and conditions in
this Agreement and a release and waiver agreement in substantially the form
attached as Exhibit B hereto but subject to such modifications as the Company
may determine are necessary or prudent to promote the enforceability of such
release and waiver agreement (the “Release Agreement”), and further provided
that Executive has been and remains in compliance with his obligations as set
forth in this Agreement and the Release Agreement, Executive shall be entitled
to receive an amount equal to the sum of the following amounts (collectively,
the “Severance Payment”):


(A)          any earned but unpaid Bonus for the year prior to the year of
termination;


(B)          an amount equal to the pro rata portion of the Bonus for the year
in which the termination or resignation occurs, based on the actual achievement
of performance goals and payable in accordance with the Company’s customary
bonus practices, but in no event later than March 15th of the year following the
year in which termination occurs;


(C)          an amount equal to the Base Salary in effect for the year of
termination or resignation; and


(D)          continuation of applicable medical, dental and life insurance
benefits (based on the coverage in effect for Executive and his dependents at
the time of such termination or resignation, but excluding any supplemental
medical expense reimbursement insurance provided by the Company), from the date
of termination or resignation until the earlier to occur of (1) one year from
the date of termination or (2) the date Executive becomes eligible for
comparable benefits provided by a third party (in either case, the “Continuation
Period”); provided, however, that the continuation of such benefits shall be
subject to the respective terms of the applicable plan, as in effect from time
to time, if applicable the provisions under the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA”), and the timely payment by
Executive of his applicable share of the applicable premiums in effect from time
to time during the Continuation Period.  Notwithstanding the previous sentence,
if the Company determines in its sole discretion that it cannot provide the
foregoing benefit without potentially violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
shall in lieu thereof provide to Executive a taxable monthly payment in an
amount equal to the monthly COBRA premium that Executive would be required to
pay to continue his and his covered dependents’ group health coverage in effect
on the Date of Termination (which amount shall be based on the premium for the
first month of COBRA coverage), less the amount the Executive would have had to
pay to receive group health coverage for himself and his covered dependents
based on the cost sharing levels in effect on the Date of Termination, which
payments shall be made regardless of whether Executive elects COBRA continuation
coverage and shall commence in the month following the later of the: (i) month
in which the Date of Termination occurs; or (ii) month such determination is
made, and shall end on the earlier of (x) the date upon which Executive obtains
other employment or (y) the last day of the 12th calendar month following the
month in which the Date of Termination occurs.  To the extent that reimbursable
medical and dental care expenses constitute deferred compensation for purposes
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
the Company shall reimburse the medical and dental care expenses as soon as
practicable consistent with the Company’s practice, but in no event later than
the last day of the calendar year next following the calendar year in which such
expenses are incurred.
 
8

--------------------------------------------------------------------------------

 
(ii)          Subject to compliance with the rules set forth in Section 15
below, the Severance Payment shall be paid in a lump sum on the first business
day of the third calendar month following the calendar month in which
termination by the Company without Cause or resignation by Executive for Good
Reason is effective (or, in the event of Executive’s death after the date of
Executive’s termination or resignation but prior to the date of payment, to
Executive’s estate or beneficiary, as applicable).  In the event of Executive’s
death during but prior to the end of the Continuation  Period, the Company will 
continue to pay the employer portion of the costs of continued health coverage
for Executive’s spouse and dependents in accordance with the terms of Section
7(f)(i)(D)) as if Executive had remained alive for the duration of the
Continuation Period, after which time, such participants’ continued
participation (if any) in the Company’s health plan shall be at such
participants’ sole expense.  Notwithstanding the foregoing, Executive agrees
that if the Company adopts a severance plan in which Executive is eligible to
participate and under which Executive is eligible for benefits (the “Severance
Plan”), Executive will be eligible to receive the greater of either:  (A) the
Severance Payment set forth in this Section 7(f) and (B) the benefits for which
Executive is eligible under the Severance Plan, but in no event shall Executive
be entitled to receive both.


(g)          Return of Property.  Immediately upon the Company’s request or on
the termination date of Executive’s employment, whichever occurs first,
Executive shall return to the Company all Confidential Information and any other
property of the Company, its Affiliates, or any third parties which is in
Executive’s possession or control by virtue of his employment with the Company. 
Property to be returned to the Company shall include without limitation, all
documents and things (whether in tangible or electronic format and whether such
documents or things contain any Confidential Information) in Executive’s
possession or control, further including without limitation, all computer
programs, files and diskettes, and all written or printed files, manuals,
contracts, memoranda, forms, notes, records and charts, and any and all copies
of, or extracts from, any of the foregoing.


8.             Assignment.  The parties acknowledge and agree that the
covenants, terms and provisions contained in this Agreement constitute a
personal employment contract and the rights and obligations of the parties
hereunder cannot be transferred, sold, assigned, pledged or hypothecated,
excepting that the Company may assign this Agreement in connection with a sale
of the business, merger, consolidation, share exchange, sale of substantially
all of the Company’s assets, or other reorganization, whether or not the Company
is the continuing entity, provided that the assignee is the successor to the
business and all, or substantially all, of the assets of the Company.


9.             Severability.  If any one or more of the provisions or parts of a
provision contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect (a) any other
provision or part of a provision of this Agreement nor (b) this Agreement’s
validity, legality and enforceability in any other jurisdiction, but this
Agreement shall be reformed and construed in any such jurisdiction as if such
invalid or illegal or unenforceable provision or part of a provision had never
been contained herein and such provision or part shall be reformed so that it
would be valid, legal and enforceable to the maximum extent permitted in such
jurisdiction.


10.           Indemnification; Insurance. During Executive’s employment and
thereafter, the Company shall, on the same basis as is provided for the
Company’s continuing officers and directors from time to time, indemnify, defend
and hold Executive harmless against any costs or expenses (including attorneys’
fees), judgments, fines, losses, claims, damages or liabilities incurred in
connection with any claim, action, suit, proceeding or investigation, whether
civil, criminal, administrative or investigative, by reason of the fact that
Executive is or was a director, officer, employee or agent of the Company or any
Subsidiary, whether asserted or claimed prior to, at or after the date of
Executive’s termination of employment, to the fullest extent permitted under
applicable law. During Executive’s employment and thereafter, Company shall
provide to Executive coverage under a policy of directors’ and officers’
liability insurance that provides Executive with coverage on the same basis as
is provided for the Company’s continuing officers and directors from time to
time.
 
9

--------------------------------------------------------------------------------

 
11.           Governing Law; Venue.  This Agreement shall be covered by,
construed, applied and reinforced in accordance with the internal laws of the
State of New York, without regard to conflicts of law provisions.  The parties
agree that any action or proceeding to enforce or arising out of this Agreement
shall be commenced in the state courts, or in the United States District Court,
in New York, New York.  The parties consent to such jurisdiction, agree that
venue will be proper in such courts and waive any objections based upon Forum
Non Conveniens.  The choice of forum set forth in this section shall not be
deemed to preclude the enforcement of any action under this Agreement in any
other jurisdiction.


12.           Continuing Obligation.  The covenants, obligations, duties and
liabilities of Executive pursuant to Sections 5 and 6 hereof are continuing,
absolute and unconditional and shall remain in full force and effect as provided
herein.


13.           Waiver.  The waiver by the Company or Executive of any breach of
any term or condition of this Agreement shall not be deemed to constitute the
waiver of any other breach of the same or any other term or condition hereof.


14.           Notices.  Any notice, request, consent or communication under this
Agreement shall be effective only if it is in writing and shall be deemed to
have been given when personally delivered or three (3) days after being
deposited in the United States mail, certified or registered, postage prepaid,
return receipt requested and addressed to the party at its or his last known
address.  The address of any party may be changed by notice in writing to the
other party duly served in accordance with this Section.


15.           Section 409A.  To the extent applicable, the intent of the parties
is that payments and benefits under this Agreement be exempt from, and to the
extent not exempt from, comply with Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted in accordance with such intent.  To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to Executive and the
Company of the applicable provision without violating the provisions of Code
Section 409A.  In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.  Without
limiting the generality of the foregoing, the Company and Executive agree as
follows:


(a)          Reimbursements payable to Executive hereunder shall be paid in no
event later than the end of the calendar year following the year in which the
reimbursable expense is incurred.  In addition, such reimbursements shall be
made in a manner that complies with all the requirements of Treasury Regulation
Section 1.409A-3(i)(l)(iv).  In no event shall reimbursements and payments
provided under this Agreement be subject to liquidation or exchange in a manner
which violates Treasury Regulation Section 1.409A-3(i)(l)(iv). The amount of
expenses eligible to be reimbursed in a year shall not affect the amount that is
eligible for reimbursement in another year except as otherwise permitted by Code
Section 409A.


(b)          A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”
 
10

--------------------------------------------------------------------------------

 
(c)          Notwithstanding any other payment schedule provided herein to the
contrary, if Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
each of the following shall apply:


(i)           With regard to any payment that is considered “nonqualified
deferred compensation” under Code Section 409A payable on account of a
“separation from service,” such payment shall be made on the date which is the
earlier of (A) the expiration of the six (6)-month period measured from the date
of such “separation from service” of Executive, and (B) the date of Executive’s
death (the “Delay Period”) to the extent required under Code Section 409A.  Upon
the expiration of the Delay Period, all payments delayed pursuant to this
Section (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid to Executive in a lump
sum, and all remaining payments due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein;
and


(ii)          To the extent that benefits to be provided during the Delay Period
are considered “nonqualified deferred compensation” under Code Section 409A
provided on account of a “separation from service,” and such benefits are not
otherwise exempt from Code Section 409A, Executive shall pay the cost of such
benefits during the Delay Period, and the Company shall reimburse Executive, to
the extent that such costs would otherwise have been paid by the Company or to
the extent that such benefits would otherwise have been provided by the Company
at no cost to Executive, the Company’s share of the cost of such benefits upon
expiration of the Delay Period, and any remaining benefits shall be reimbursed
or provided by the Company in accordance with the procedures specified herein.


(d)          To the extent that severance payments or benefits pursuant to this
Agreement are conditioned upon the execution and delivery by Executive of a
release of claims, Executive shall forfeit all rights to such payments and
benefits unless such release is signed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following the date of
Executive’s termination of employment.  If the foregoing release is timely
executed and delivered and no longer subject to revocation as provided in the
preceding sentence, then the following shall apply:


(i)          To the extent that any such cash payment or continuing benefit to
be provided is not “nonqualified deferred compensation” for purposes of Code
Section 409A, then such payment or benefit shall commence upon the first
scheduled payment date immediately following the date that the release is
executed, delivered and no longer subject to revocation (the “Release Effective
Date”).  The first such cash payment shall include payment of all amounts that
otherwise would have been due prior to the Release Effective Date under the
terms of this Agreement applied as though such payments commenced immediately
upon Executive’s termination of employment, and any payments made thereafter
shall continue as provided herein.  The delayed benefits shall in any event
expire at the time such benefits would have expired had such benefits commenced
immediately following Executive’s termination of employment.


(ii)          Subject to Section 15(d)(i), to the extent that any such cash
payment or continuing benefit to be provided is “nonqualified deferred
compensation” for purposes of Code Section 409A, then such payments or benefits
shall be made or commence upon the sixtieth (60th) day following Executive’s
termination of employment.  The first such cash payment shall include payment of
all amounts that otherwise would have been due prior thereto under the terms of
this Agreement had such payments commenced immediately upon Executive’s
termination of employment, and any payments made thereafter shall continue as
provided herein.  The delayed benefits shall in any event expire at the time
such benefits would have expired had such benefits commenced immediately
following Executive’s termination of employment.
 
11

--------------------------------------------------------------------------------

 
(iii)          The Company may provide, in its sole discretion, that Executive
may continue to participate in any benefits delayed pursuant to this Section
15(d) during the period of such delay, provided that Executive shall bear the
full cost of such benefits during such delay period.  Upon the date such
benefits would otherwise commence pursuant to this Section 15(d), the Company
may reimburse Executive the Company’s share of the cost of such benefits, to the
extent that such costs would otherwise have been paid by the Company or to the
extent that such benefits would otherwise have been provided by the Company at
no cost to Executive, in each case, had such benefits commenced immediately upon
Executive’s termination of employment.  Any remaining benefits shall be
reimbursed or provided by the Company in accordance with the schedule and
procedures specified herein.


(iv)         For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.


16.           SECTION 4999 EXCISE TAX LIMITATION.


(a)          In the event that it shall be determined that (i) any amount or
benefit paid, distributed or otherwise provided to Executive by the Company,
whether pursuant to this Agreement or otherwise (collectively, the “Covered
Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), and (ii) the reduction of the amounts payable to
Executive under this Agreement or with respect to stock options and equity
awards to the maximum amount that could be paid to Executive without giving rise
to the Excise Tax (the “Safe Harbor Cap”) would provide Executive with a greater
after-tax amount than if such amounts were not reduced, then, subject to the
further limitations set forth herein, the Covered Payments shall be reduced (but
not below zero) to the Safe Harbor Cap.  The reductions, if applicable, shall be
made to the extent necessary in the following order: (A) the acceleration of
vesting of stock options and other equity awards with an exercise price that
exceeds the then fair market value of the stock subject to the award; (B) the
payments under Section 7(f)(i)(A) hereof; (C) the payments under Section
7(f)(i)(B) hereof; (D) the payments under Section 7(f)(i)(C) hereof; (E) the
continuation of benefits under Section 7(f)(i)(D) hereof; and (v) the
acceleration of vesting of all other stock options and equity awards.  For
purposes of reducing the Covered Payments to the Safe Harbor Cap, only amounts
payable under this Agreement and with respect to stock options and equity awards
(and no other Covered Payments) shall be reduced.  If the reduction would not
result in a greater after-tax result to the Executive, no amounts payable under
this Agreement or with respect to stock options and equity awards shall be
reduced pursuant to this provision.


(b)          A nationally recognized firm of independent accountants, selected
by the Company after consultation with Executive, shall perform the foregoing
calculations.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.  Such
accounting firm shall apply the provisions of this Section 16 in a reasonable
manner and in good faith in accordance with then prevailing practices in the
interpretation and application of Section 4999 of the Code.  For purposes of
applying the provisions of this Section 16, the Company shall be entitled to
rely on the written advice of legal counsel or such accounting firm as to
whether one or more Covered Payments constitute “parachute payments” under
Section 4999 of the Code.
 
12

--------------------------------------------------------------------------------

 
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Executive within 30 calendar days after the date that such
accounting firm has been engaged to make such determinations or such other time
as requested by the Company or Executive.  If payments are reduced to the Safe
Harbor Cap or the accounting firm determines that no Excise Tax is payable by
Executive without a reduction in Covered Payments, it shall furnish the Company
and Executive with an opinion to such effect, that Executive is not required to
report any Excise Tax on Executive’s federal income tax return, and that the
failure to report the Excise Tax, if any, on Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty.  Any good faith determinations of the accounting firm made hereunder
shall be final, binding, and conclusive upon the Company and Executive.


17.           Miscellaneous.  This Agreement may be executed in two or more
counterparts (including via facsimile), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  This Agreement embodies the entire agreement and understanding
of the parties hereto in respect of the subject matter contained herein.  There
are no restrictions, promises, representations, warranties, covenants or
undertakings, other than those expressly set forth or referred to herein.  This
Agreement supersedes all prior agreements and understandings (whether oral or
written) between the parties (or between the Company and Executive) with respect
to such subject matter.
 
13

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have made and entered into this Agreement
on the date first hereinabove set forth.
 


THE COMPANY: 
 
EXECUTIVE:
       
PROFESSIONAL DIVERSITY NETWORK, INC.
                 
By:
/s/ Chris Wesser
 
/s/ Maoji Wang
Name:
Chris Wesser
 
MAOJI WANG
Its:
EVP and Secretary
   

 

--------------------------------------------------------------------------------

 
Exhibit A


Form of Non-Qualified Stock Option Agreement
 


Professional Diversity Network, Inc.
2013 Equity Compensation Plan
Nonqualified Stock Option Award Agreement
 
 
Name of Participant:
 
I am pleased to inform you that the Compensation Committee of the Board of
Directors of Professional Diversity Network, Inc. (the “ Committee ”) has
approved a grant to you of an Award of Nonqualified Stock Options of
Professional Diversity Network, Inc., a Delaware corporation (the “ Company ”),
as described in this Professional Diversity Network, Inc. 2013 Equity
Compensation Plan Nonqualified Stock Option Award Agreement, which includes
Exhibit A (this “ Agreement ”).
 
1. Grant of Nonqualified Stock Options. The Company hereby grants to you a
Nonqualified Stock Option to purchase from the Company the number of Shares set
forth next to “Number of Shares Awarded” on Exhibit A  (for purposes of this
Agreement “Share” means the Company’s common stock, $0.01 par value per share),
subject to the terms, conditions and provisions of Professional Diversity
Network, Inc. 2013 Equity Compensation Plan, as amended from time to time (the “
Plan ”), which is incorporated herein by reference, and this Agreement. Except
to the extent expressly provided herein or as set forth in the effective
employment or service agreement by and between the Company and you, capitalized
terms used in this Agreement shall have the same meaning ascribed thereto in the
Plan. The Nonqualified Stock Options are not intended to qualify as incentive
stock options pursuant to Section 422 of the Code.
 
2. Grant and Exercise Price. The date of grant of the Nonqualified Stock Option
is the date set forth next to “Grant Date” on Exhibit A  (the “ Grant Date ”).
The Option Price of the Nonqualified Stock Option is the price per share set
forth next to “Exercise Price per Share” on Exhibit A  (the “ Exercise Price ”)
and it shall not be less than Fair Market Value of a Share on the Grant Date.
 
3. Vesting. You cannot exercise your Nonqualified Stock Option and purchase the
Shares until your Nonqualified Stock Option is vested, which will occur as set
forth under “Vesting Schedule” on Exhibit A  (each date a Nonqualified Stock
Option becomes vested is the “ Vesting Date ”). Subject to the Plan and this
Agreement, each vested Nonqualified Stock Option may be exercised and Shares may
be purchased, in whole or in part, beginning on the applicable Vesting Date and
ending at 5:00 p.m. Eastern Standard Time (“ EST ”) on the date set forth next
to “Expiration Date of Award” on Exhibit A  (the “ Expiration Date ”). The
Nonqualified Stock Option will vest and become exercisable as to the portion of
Shares and on the dates specified in the Vesting Schedule so long as your
service with the Company is continuous and does not end. The Vesting Schedule is
cumulative, meaning that to the extent your Nonqualified Stock Option has not
already been exercised and has not expired, been cancelled or terminated, you
may at any time purchase all or a portion of the Shares that are vested pursuant
to the Vesting Schedule. The terms of the Plan and this Agreement shall govern
the forfeiture and the expiration of the Nonqualified Stock Options at any time
on, prior to or after the Nonqualified Stock Option becomes vested. This
Nonqualified Stock Option may be exercised only while you continue to provide
services to the Company or any Affiliate, and only if you have continuously
provided such services since the date this Nonqualified Stock Option was
granted. The following provisions shall also apply:
 

--------------------------------------------------------------------------------

 
(a) In the event your employment or service terminates by reason of your death
or disability (as defined in Section 22(e)(3) of the Code) (“ Permanent
Disability ”), then all unvested Nonqualified Stock Options shall be forfeited
and cancelled, and the vested Nonqualified Stock Options shall expire and be
forfeited on the earlier of (i) the Expiration Date, or (ii) at 5 p.m. EST one
(1) year after your date of employment or service termination for death or
Permanent Disability. You shall not be deemed to have a Permanent Disability
until proof of the existence thereof shall have been furnished to the Company in
such form and manner, and at such times, as the Company may require and you
agree that any determination by the Company that you do or do not have a
Permanent Disability shall be final and binding upon you.
 
(b) In the event your employment or service is terminated by the Company for
Cause, then all Nonqualified Stock Options whether vested or unvested shall be
forfeited and cancelled immediately on the date of your termination of
employment or service for Cause. Any determination by the Company that you have
been terminated for Cause shall be determined by the Company in its sole
discretion and shall be final and binding on you.
 
(c) In the event your employment or service terminates for any reason other than
those enumerated in (a) and (b) of this Section 3, then (i) the portion of each
Nonqualified Stock Option that has not vested on or prior to the date of your
employment or service termination shall immediately terminate and (ii) the
remaining vested portion of each Nonqualified Stock Option shall terminate on
the earlier of the applicable Expiration Date or 5:00 p.m. EST on the date that
is ninety (90) days after the date of your termination of employment or service.
 
(d) Notwithstanding anything to the contrary in this Agreement in the case of a
Nonqualified Stock Option, if you shall die at any time after your termination
of employment or service and prior to the date of termination of the applicable
Nonqualified Stock Option, then the remaining vested but unexercised portion of
the applicable Nonqualified Stock Option shall terminate on the earlier of the
Expiration Date or 5:00 p.m. EST one (1) year after your date of death.
 
4. No Shareholder Rights. You shall not be entitled to vote, receive dividends
or be deemed for any purpose the holder of any Shares and no Nonqualified Stock
Option or any interest therein may be sold, assigned, margined, transferred,
encumbered, gifted, alienated, hypothecated, pledged or disposed of except by
will or by the laws of descent and distribution, until the Nonqualified Stock
Option shall have been duly exercised to purchase such Shares in accordance with
the provisions of this Agreement and the Plan and a certificate evidencing the
Shares shall be issued by the Company, and all Nonqualified Stock Options shall
be exercisable during your lifetime only by you.
 
5. Exercise and Issuance of Certificates. You may exercise your vested and
non-expired Nonqualified Stock Options, in whole or in part, by providing
written notice of exercise on a form provided by the Committee to the Company.
Such notice shall be accompanied by payment in full of the Exercise Price or by
other means approved by the Committee in writing. As soon as practicable after
an effective exercise and full payment of the Exercise Price in accordance with
the terms of this Agreement and the Plan, the Company shall cause certificates
for the appropriate number of the Company’s Shares to be issued to you. 
 

--------------------------------------------------------------------------------

 
6. Award Subject to Plan. This Award of Nonqualified Stock Options is granted
pursuant to the Plan, as in effect on the Grant Date, and is subject to all the
terms and conditions of the Plan as the same may be amended from time to time
and the rules, guidelines and practices governing the Plan adopted by the
Committee; provided, however, that no such amendment shall materially impair
your rights under this Agreement without your consent, unless required to comply
with applicable law. A copy of the Plan and the prospectus has been furnished to
you. The Company shall, upon written request, send a copy of the Plan, in its
then current form, and the prospectus, in its then current form, to you. In the
event of any conflict between the terms, conditions and provisions of the Plan
and this Agreement, the terms, conditions and provisions of the Plan shall
control, and this Agreement shall be deemed to be modified accordingly.
 
7. Payment of Withholding Taxes. If the Company becomes obligated to withhold an
amount on account of any federal, state or local income tax imposed as a result
of this Award of Nonqualified Stock Options or the exercise of Nonqualified
Stock Options (such amounts shall be referred to herein as the “ Withholding
Liability ”), you agree to pay the Withholding Liability to the Company at such
time and in such manner as is required by the Company. The obligations of the
Company under the Plan and this Agreement shall be conditional on such payment
or arrangements, and the Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such Withholding Liability from
any payment otherwise due to you.
 
8. Notices. All notices and other communications required or permitted to be
given under the Plan or this Agreement shall be in writing or other form
approved by the Committee and shall be deemed to have been duly given as follows
(a) if to the Company mailed first class, postage prepaid to Professional
Diversity Network, Inc., 801 W. Adams St., Ste. 600, Chicago, Illinois 60607, to
the attention of the Secretary of the Company; or (b) if to you then delivered
personally, mailed first class, postage prepaid at your last address known to
the sender at the time the notice or other communication is sent or delivered,
or by e-mail, interoffice mail, intranet or other means of office communication
determined by the Committee.
 
9. Stock Exchange Requirements; Applicable Laws. You agree to comply with all
laws, rules, and regulations applicable to the grant and vesting of each Award
of Nonqualified Stock Options and the sale or other disposition of Shares
received pursuant to each Award of Nonqualified Stock Options, including,
without limitation, compliance with the Company’s insider trading policies. The
Shares you receive under the Plan will have been registered under the Securities
Act of 1933, as amended (the “ 1933 Act ”). If you are an “affiliate” of the
Company, as that term is defined in Rule 144, promulgated pursuant to the 1933
Act (“ Rule 144 ”), you may not sell the Shares received pursuant to an Award of
Nonqualified Stock Options except in compliance with Rule 144. Certificates
representing Shares issued to an “affiliate” of the Company may bear a legend
setting forth such restrictions on the disposition or transfer of the Shares as
the Company deems appropriate to comply with federal and state securities laws.
 

--------------------------------------------------------------------------------

 
10. No Employment or Continued Service Rights. Nothing contained herein shall be
deemed to alter the relationship between the Company or an Affiliate and you, or
the contractual relationship between you and the Company or an Affiliate if
there is a written contract regarding such relationship. Nothing contained
herein shall be construed to constitute a contract of employment or service
between the Company or an Affiliate and you. The Company or an Affiliate and you
continue to have the right to terminate the employment or service relationship
at any time for any reason, except as otherwise provided in a written contract.
The Company or an Affiliate shall have no obligation to retain you in its employ
or service as a result of the Plan, this Agreement or the Award of Nonqualified
Stock Options. There shall be no inference as to the length of employment or
service hereby, and the Company or an Affiliate reserves the same rights to
terminate your employment or service as existed prior to you becoming a
Participant in the Plan, entering into this Agreement or receiving the Award of
Nonqualified Stock Options.
 
 
11. Governing Law and Venue. This Agreement and the Award of Nonqualified Stock
Options granted hereunder shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without regard to conflict of
law principles thereof. In the event of litigation arising in connection with
actions under this Agreement and/or the Award of Nonqualified Stock Options, you
agree that you shall submit to the jurisdiction of courts located in Cook
County, Illinois, or to the federal district court located in Cook County,
Illinois.
 
12. Entire Agreement. This Plan and this Agreement constitute the entire
agreement with respect to the subject matter hereof and thereof, provided that
in the event of any inconsistency between the Plan and this Agreement, the terms
and conditions of the Plan shall control.
 
13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
 


[Signature Page Immediately Follows]
 



--------------------------------------------------------------------------------

 
In Witness Whereof, this Professional Diversity Network, Inc. 2013 Equity
Compensation Plan Nonqualified Stock Option Agreement is executed by the parties
on the Grant Date.
 
 
Professional Diversity Network, Inc.
 
 
 
 
 
By:
 
 
Printed:
 
 
Title:
 





Accepted And Agreed to:
 
 
 
 
 
 
 
 
 
(Printed Name)
 

 



--------------------------------------------------------------------------------

 
Exhibit A


Schedule of Award


Professional Diversity Network, Inc.
2013 Equity Compensation Plan
Nonqualified Stock Option Award




Participant Information:
(Participant Name)
(Participant Street Address, City, State and Zip Code)
 
 





Grant Date: 
 





Number of Shares Awarded:




Exercise Price per Share:




Expiration Date of Award: [No later than 10th anniversary of Grant Date for U.S.
Participants]




Vesting Schedule:
Number of Shares Vested
Vesting Date
 
 
 
 
 
 



 
 
 

    

--------------------------------------------------------------------------------

 
Exhibit B


Form of Release



RELEASE BY EXECUTIVE
 
In exchange for the payments and benefits payable pursuant to section 7 of the
Employment Agreement between me and Professional Diversity Network, Inc., dated
________, (the “Agreement”), I, __________, hereby generally and completely
release Professional Diversity Network, Inc. its parent and subsidiary entities
(collectively the “Company”), and its or their directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, insurers,
affiliates, and assigns (collectively “Released Parties”), from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring prior
to my signing this general release (the “Release”). This Release includes, but
is not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including wages,
salary, bonuses, commissions, vacation pay, expense reimbursements (to the
extent permitted by applicable law), severance pay, fringe benefits, stock,
stock options, or any other ownership interests in the Company; (3) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing; (4) all tort claims, including without
limitation claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (5) all federal, state, and local statutory
claims, including without limitation claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), the federal Worker Adjustment and Retraining Notification Act (as
amended) and similar laws in other jurisdictions, the Employee Retirement Income
Security Act of 1974 (as amended), the Family and Medical Leave Act of 1993, the
Sarbanes-Oxley Act, New York state wage and hour laws and all wage orders; New
York Labor Law; New York Executive Law Section 296 et seq.; the New York City
Administrative Code; the common law of the state of New York; and any similar
laws in other jurisdictions; provided, however, that this Release does not
waive, release or otherwise discharge any claim or cause of action arising after
the date I sign this Release.


This Release includes a release of claims of discrimination or retaliation on
the basis of workers’ compensation status, but does not include: (a) workers’
compensation claims, (b) unemployment insurance benefits, (c) rights to accrued,
vested benefits under any employee benefit, stock, savings, insurance, or
pension plan of the Company, and (d) any rights to indemnification or defense as
provided by, and in accordance with, the terms of the Company by-laws, my
Agreement or liability insurance coverage. Excluded from this Release are any
claims which by law cannot be waived in a private agreement between employer and
employee, including but not limited to the right to file a charge with or
participate in an investigation conducted by the Equal Employment Opportunity
Commission (“EEOC”) or any state or local fair employment practices agency. I
waive, however, any right to any monetary recovery or other relief should the
EEOC pursue a claim on my behalf.


I acknowledge and represent that I have not suffered any age or other
discrimination, harassment, retaliation, or wrongful treatment by any Released
Party. I also acknowledge and represent that I have not been denied any rights
including, but not limited to, rights to a leave or reinstatement from a leave
under the Family and Medical Leave Act of 1993, the Uniformed Services
Employment and Reemployment Rights Act of 1994, or any similar law of any
jurisdiction.




--------------------------------------------------------------------------------

 
I agree that I am voluntarily executing this Release. I acknowledge that I am
knowingly and voluntarily waiving and releasing any rights I may have under the
ADEA, as amended by the Older Workers Benefit Protection Act of 1990, and that
the consideration given for this Release is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my waiver and release specified
in this paragraph does not apply to any rights or claims that may arise after
the date I sign this Release; (b) I have been advised to consult with an
attorney prior to signing this Release; (c) I have at least twenty-one (21) days
from the date that I receive this Release (although I may choose to sign it any
time on or after the Separation Date) to consider the release; (d) I have seven
(7) calendar days after I sign this Release to revoke it (“Revocation Period”)
by sending my revocation to _________ in writing at ______________; fax _______;
and (e) this Release will not be effective until I have signed it and returned
it to ________ and the Revocation Period has expired.


I UNDERSTAND THAT THIS RELEASE AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
 
 
 
 
 
 
Name
 
Date
 



 


--------------------------------------------------------------------------------